 R. DAKIN & COMPANY343R. Dakin&CompanyandWarehouse Union Local No.860,InternationalBrotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases 20-CA-5671 and 20-RC-8516June 21, 1971SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINS AND KENNEDYOn March 6, 1970, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled case,' finding that R. Dakin & Company (here-inafter called the Respondent) had violated Sections8(a)(5) and (1) and 2(6) and (7) of the National LaborRelations Act, as amended, by refusing to bargain uponrequest with the Union certified by the Board as theexclusive representative of Respondent's employees inthe stipulated appropriate unit. On July 13, 1970, theBoardsuasponteordered that the record be reopenedand a hearing be held before a Trial Examineron issuesraised by Respondent's Objections 1 through 6 to theelection conducted on January 16, 1969, which wereoriginally filed in Case 20-RC-8516. The Respondentfiled a request for clarification of the Board's Order andon August 12, 1970, the Board denied the request.On August 18, 1970, the Regional Director for Re-gion 20 issued a notice of hearing and on October 27,1970, a hearing was held before Trial Examiner MartinS. Bennettto determine the issues raised by the objec-tions.On January 11, 1971, the Trial Examiner issuedhis Supplemental Decision attached hereto, in which herecommended that the objections be overruled and thatthe Board reaffirm its Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Sup-plemental Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection withthis proceeding to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearings and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer'sSupplemental Decision, the exceptions andbrief, and the entire record in this proceeding,2 andhereby adopts the findings,' conclusions, and recom-181 NLRB No 87.The Respondent's request for oral argument is hereby denied as therecord, exceptions, and briefs adequately present the issues and the posi-tions of the parties,'The Respondent excepts to certain of the Trial Examiner's credibilityresolutions. It is the Board's established policy, however, not to overrule aTrial Examiner's credibility resolutionsunless, as isnot the case here, thepreponderance of all the relevant evidence convinces us that they are incor-rect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F.2d (C.A.3).mendations of the Trial Examiner to the extent consist-ent herewith.The election in this proceeding, which eventuated ina certification of the Union as the representative ofRespondent's employees, was based on a petition filedon December 5, 1968. Prior thereto, the Union hadfiled and withdrawn two petitions: The first was filed onOctober 14, 1968, and withdrawn on November 4, andthe second was filed on November 4, and withdrawn onNovember 8. The Respondent asserts that the electionshould be set aside on the basis of two incidents whichit contends occurred subsequent to the filing of theinitial petition on October 14, and prior to the filing ofthe ultimate petition on December 5. The Trial Exam-iner found that the first of these incidents occurredprior to the filing of the intitial petition, and could notbe considered for that reason, and that the second oc-curred following the withdrawal of the second petitionand before the filing of the third petition. As the TrialExaminer concluded that under the rule of theIdealElectriccase,4 only conduct which occurred after thefiling of the third petition could be considered, he foundthe objection to be without merit and recommendedthat the Board reaffirm its prior conclusion that Re-spondent had unlawfully refused to bargain with theUnion.It is the Respondent's position that where, as here,a number of petitions are filedseriatim,the cutoff datefor consideration of alleged objectionable conduct un-derIdeal Electricshould be the date of filing of initialpetition.As the first alleged objectionable conduct oc-curred prior to the filing of the initial petition, suchconduct could not be considered even under the theoryurged by the Respondent. We further find, in the lightof the history and reason for theIdeal Electricrule,that the Trial Examiner correctly held that conductwhich occurred during the hiatus between the with-drawal of the second and the filing of the third petitioncould not form the basis for setting aside theelectionconducted pursuant to the third petition.The so-calledIdeal Electricrule had its origin in1952 in theGreat Atlantic and Pacific Tea Company,101NLRB 1118. Prior to that case, the Board hadapplied a rule of estoppel, under which parties wereprecluded from relying on any objectionable conduct ofwhich they had knowledge prior to the, election. In theA & Pcase, however, the Board concluded in substancethat its prior policy wasinequitableand contrary togood administrative practice. The Board consequentlyconcluded that the policies of the Act would be besteffectuated by holding that any substantial interferencewhich occurred during the "crucial period" before anelection might constitute a basis for setting aside that4Ideal Electric and Mfg. Co.,134 NLRB 1275191 NLRB No. 65 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection,without regard to knowledge or the filing ofunfair labor practice charges. In that case the Boardconcluded that the "crucialperiod"would be, withrespect to consent cases,that period following the exe-cution of the election agreement,and with respect tocontested cases, that period following the date of issu-ance of the Regional Director's notice of hearing.Althoughthe Board has from time to time changedthe limitsof the "crucialperiod,"the Board has neverdeparted fromthe principle there established, thatequity and orderly administration require the establish-ment of a definite cutoff date applicable to the consider-ation of alleged objectionable conduct.Thus inF W.Woolworth Company,109 NLRB 1446,the Board, inorder to morecloselyequate the timefactor in bothconsent and Board-ordered elections,changed thecutoff date with respect to Board-directedelectionsfrom the issuanceof thenotice of hearing to the dateof issuanceof theDecision and Direction of ]Election.In theIdeal Electriccase, the Board in consequence ofits experience following the delegation of decisionalauthority in representation cases to Regional Directors,concludedthat the cutoffdate in contested cases shouldmore appropriatelybe the dateof the filingof the peti-tion.Finally, inGoodyear Tireand RubberCompany,138 NLRB 453, theBoard concluded in substance thatthe reasonswhich initiallyjustifieddifferent cutoffdates in consent and contested cases were no longervalid,and consequently establishedthe date ofthe filingof the petitionas the cutoffdate in both typesof cases.It is thus evident that in its adoption and subsequentmodificationsof thecutoff rule,the Board has consist-ently adheredto its initial conclusion that the length ofthe "crucial period,"and hencethe cutoffdate, shouldbe governed by considerationsof equity and orderlyadministration.Thoseconsiderations are equally appli-cable here. In our opinion it would bedestructive ofboth underlying concepts to consider conduct allegedlyengaged inbefore theoperative petition.We note more-over that the only conduct which couldbe consideredeven under the Respondent's theoryoccurred duringthe hiatus of almost 1 month betweenthe withdrawalof the second petition and the filingof the third peti-tion.As therewas no petition on filewhen theallegedlyobjectionable conduct occurred and, asthereis no evi-dence tosupport anyclaim thatthe second petition hadbeen withdrawn so asdeliberatelyto create an insulatedopportunity for the Union toengage in objectionableconduct,we believe that consideringthe filing of thethird petition as the propercutoff dateis fully war-ranted,and it is unnecessaryfor us to consider what theresultmighthavebeen in a different factual context.Accordingly,we reaffirm both our priorconclusionthat the Respondent's objectionsare withoutmerit andour Orderheretofore entered inthismatter.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMARTINS.BENNETT,Trial Examiner: Thismatter washeard at San Francisco,California, on October 27,1970. Itstems from the following chain of events.Aftervarious repre-sentation proceedings described below,Warehouse UnionLocal No. 860,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,hereincalled the Union, was certified by the Board on June 24, 1969,as the representative of the warehouse employees,includingshipping and receiving clerks, of R. Dakin and Company,herein called Respondent,with the customary exclusions ofoffice clericals,guards, and supervisors.The General Counsel thereafter moved on October 9, 1969,for summary judgment in Case20-CA-5671,wherein thecomplaint alleged an unlawful refusal to bargain within themeaning of Section 8(a)(5) and (1) of the Act. On March 6,1970, the Board handed down a decision finding Respondentguilty of those unfair labor practices. On July 13, 1970, theBoard reconsidered its decision and ordered the case re-manded for further hearing. Its order stated as follows:The Board, upon further consideration,has decidedthat, in the particular circumstances here presented, andbefore the Board reaches a final decision in this case, itwishes to have the benefit of record testimony concern-ing allegations of conduct which transpired followingOctober 14, 1968, the date on which the first petition wasfiled regarding the aforementioned unit. Accordingly,It is hereby ordered that the record in this proceedingbe, and it hereby is, reopened,and that a hearing be heldbefore a Trial Examiner on issues raised by Respond-ent's Objections 1 through 6 to the election conducted onJanuary 16, 1969, which were originally filed in Case20-RC-8516.This, in essence, led to the instant hearing before me andto this Supplemental Decision.As willappear,the RegionalDirector overruled the objections to the election in the repre-sentation case. So far as herein relevant, he relied upon thefact that the alleged conduct had preceded the date of thefiling of the third petition. It is a fact that there were threesuccessive petitions and that the attacked conduct precededthe third petition.Briefs have been submitted by the Union and Respondent.Upon the entire record in the case, and from my observationof the witnesses,Imake the following:FINDINGS OF FACTITHE HISTORY OF THE REPRESENTATION CASESAs stated,there were three petitions for an election with allfiled by the, Union for the same unit.The first was filed onOctober 14, 1968, in Case 20-RC-8407. This, it is undis-puted, was withdrawn at the behest of the Regional Officebecause of the latter's desire to comply with its own statisticaltimetables.This request was filed by the Union on November4 and approved by the Regional Office on November 5, 1968.The Regional Office and the Union agreed that another peti-tion covering the same unit would be filed simultaneously,and a second petition was promptly filed by the Union onNovember 4, in Case 20-RC-8455, this coinciding with thewithdrawal request in the first case.This second petition was also withdrawn.According to theUnion, this was done because it wished to investigate a reportthat unit employees were laid off.Respondent contends thatit had no knowledge of the Union's purported reasons. Thereis no evidence one way or the other as to the validity of saidbelief.Be that as it may, the Union, on November 8, submit- R. DAKIN& COMPANY345ted a withdrawal request and this was approved by the Re-gional Director on November 13, 1968.This presents the third petition in Case 20-RC-8516 whichresulted in the certification. This was filed on December 5,1968, and led to a stipulation for certification upon consentelection.An election was held on January 16, 1969, therewere seven eligible voters and the Union won 4 to 3, TheEmployer's objections adverted to above were filed on Janu-ary 22. The Regional Director's report on March 19 recom-mended that they be overruled, Respondent's exceptions tosaid report were filed on April 10 and the Union was certifiedon June 24, 1969.To recapitulate, the first petition in Case 20-RC-8407 wasfiled on October 14 and withdrawn on November 4, 1968.The second petition in Case 20-RC-8435 was filed November4 and withdrawn November 8, 1968. The third petition inCase 20-RC-8516 was filed on December 5, 1968, and re-sulted in an election on January 16 and a certification of theUnion on June 24, 1969.Thus, in terms of the application of the rule inIdeal Elec-tricCompany,134 NLRB 1275, the filing dates are October14, November 4, and December 5, 1968. As noted, the partiesagree that the withdrawal of the first petition was initiated bythe Regional Office; also there is no evidence disputing theUnion's claim that it believed a reduction in force was immi-nent, this leading to the withdrawal of the second petition.The evidence treated below consists of two incidents, oneplaced in late October and the second no later than November15. The Regional Director conceded, in his Report on Objec-tions, that substantial and material issues of fact had beenraised and that a hearing would have been ordered had thematters followed the filing of the third petition. SeeHarrah'sClub,180 NLRB No. 28.The record also discloses that Respondent filed a chargeagainst the Union in Case 20-CB-5671 on February 17, 1969,well after the election, in essence alleging that the two inci-dents described below were violative of Section 8(b)(1)(A) ofthe Act. A complaint was issued on April 1, 1970, and thiswas later withdrawn pursuant to a private accommodationbetween the Union and Respondent.II.THE ATTACKED CONDUCTThe conduct attacked herein consists of two incidents, bothdirected at Warehouseman Walter Walker. Walker, curiouslyenough, was the instrument for introducing the Union toRespondent's previously unorganized plant. He testified thatthe employees were interested in and had been discussingunionization.A warehouseman asked him to contact theUnionand anoffice employee gave him a slip of paper withthe name and telephone number ofBusinessAgent HerbertSuvaco of the Union. Although Walker personally did notdesire union representation, and was reluctant to make thecall, he ultimately agreed to telephone Suvaco and did so.According to'the latter,Walker inquired about wage scalesand they discussed the chances of success in unionizing theplant.A meeting was -arranged.There is a conflict between the two as to the details of thetwo incidents that took place. Walker placed the first one latein October.' A coworker, Ergos, approached Walker in theplant and told him that union representatives were outside inthe parking lot and wished to see him. Walker refused andErgos left. Ergos returned and advised that the union repre-sentatives insisted on talking with him.Walker went outside and the two men introduced them-selves as Business Representatives Hoffman and Suvaco. Thiswas his first meeting with the two men and just the three werepresent. Suvaco asked Walker to sign an authorization cardand Walker refused. Suvaco replied that if Walker signed atthat time he would escape payment of an initiation fee andthat if he did not he would receive the "dirtiest jobs in thewarehouse, once the Union got in." Walker persisted in hisrefusal. Suvaco also stated that if Walker voted for the Unionhe,Walker, would not have to pay an initiation fee, but thatif he did not vote for the Union, the payment would berequired;Walker agreed to consider the matter. Walker alsorecalled that the two men told him he had "better support theUnion," because if he did not, they would make certain thathe would lose his job.According to Suvaco, he suggested to Walker in the tele-phone conversation that he bring some coworkers on thefollowing day to a nearby restaurant at lunch time. This wasdone and Suvaco placed their first meeting at this locationrather than the parking lot. Walker, it may be noted, deniedever attendinga meetingat the restaurant. On this occasion,according to Suvaco, Walker and two other employees ap-peared at the restaurant. Each took an authorization card andWalker took two extra cards, although none were signed.Walker, in turn, testified that he never received an authoriza-tion card,claimingthat his first glimpse of a card was whenhe refused to sign one in the parking lot.As for the parking lot incident, according to Suvaco, heand BusinessRepresentative Hoffman went to the plant sev-eral days after the telephone call to check employee senti-ment. They met with several employees, two of whom signedcards, and Suvaco asked one of them to get Walker. Walkerappeared and was asked to sign. He replied that he had noobjections, but that he was being made a supervisor and thatthe men should do as they chose; he promptly left.Suvaco denied stating that Walker's lack of support of theUnion would result in his receiving the dirtiest jobs in thewarehouse or would cause the Union to attempt his dis-charge. He denied promising a waiver of the initiation fee,stating rather that he uniformly advised his workers that hewas authorized only to waive the fee down to the sum of $25;neither Ergos nor Hoffman testified herein.Suvaco's affidavit corroborates Walker to the effect that thefirst meeting was in the parking lot, although it does refer toa subsequent meeting at a restaurant. In addition, Suvacodeposed that he had no cards with him at the parking lot.Suvaco also contended that he met with the employees eightto 10 times, although the affidavit refers to only three meet-ings. I have therefore credited Walker who impressed me asan honest witness with a clear recollection of these events,unlike Suvaco who was vague as to what was said on thisoccasion in the parking lot.However, a preponderance of the evidence does not sup-port Walker as to the date of the incident. He placed the dateas late in October and following his telephone call by some3 days. But the first petition was filed early on the morningof October 14, was processed by the Regional Office, and itreasonably follows that there were some cards signed as of thedate of filing. Stated otherwise, there is a presumption that aunion does not perform a nugatory act.And it is undisputed that Walker made the initial contactof the Union on a date he did not recall. Moreover, accordingtoWalker, Suvaco appeared at the parking lot some 3 dayslater and asked him to sign a card. This tallies with theaffidavit of Suvaco that he received the call early in Octoberand that the first two meetings were on October 8 and 9.This, of course, would be after the filing of the first petition As willStated otherwise, I credit Walker as to what was said but notappear, the evidence preponderates that it preceded the filing of the petition.as to the date of the incident. I find that a preponderance of 346DECISIONSOF NATIONALLABOR RELATIONS BOARDthe evidence places this incident prior to the filing of thepetition on October 14.2Turning to the second incident, Walker placed this in thelatter part of November 1968. It would appear that this tookplace no later than mid-November because Robert Lagouri,then warehouse foreman but no longer in the employ of Re-spondent, placed it 2 or 3 days after he entered the employof Respondent on November 11, 1968. Lagouri, who im-pressed me as an objective witness with no interest in behalfof either side, testified that he was lunching in the plantlunchroom with Walker and one Magano; the latter is nolonger inthe employ of Respondent and did not testify herein.No other employees were present. One of the warehousemenadvised Walker that twounionofficials wished to speak withhim outside and Walker responded that he had nothing to sayto them. The warehouseman departed and shortly thereafterBusinessRepresentatives Hoffman and Suvaco entered thelunch room.One of them asked Walker to step outside and conversewith them "like a decent human being." Walker replied thathe had nothing to say to them and one of the union represent-atives cursed him and called him a scab. The union represent-ative then Stated that he would make it his business to see toit thatWalker was not admitted to the Union, that he wouldreceive "dirty" jobs after the Union entered the picture andthat the Union would see to it that he was eventually dis-charged.Walker readily returned the profanity and Lagouri, at thispoint, identified himself as warehousemanagerand asked theunion representatives to leave. They promptly left, but, asthey departed, announced that they would picket the ware-house, because Walker did not support the Union,unless aformal apology was forthcoming from Respondent.Walker's versionwas substantially similarto that ofLagoun but he identified Hoffman as the basic spokesman onthis occasion. Suvaco's version was substantially different. Hehad previously concluded, as he testified, that Walker wasangry, but believed that he might change his mind. He andHoffman appeared at the plant and learned that Walker wasin the lunchroom; they went to the lunchroom and Hoffmanasked Walker what was brewing. Walker immediately burstinto someprofanity and accused the Union of causing him tolose a supervisory post. Suvaco suggested to Hoffman thatthey leave and the two union, representatives did so, just asSupervisor Lagouri proposedthe samecourse of action.Lagouri impressedme as adisinterested and reliable witnessand his version, corroborated by that of Walker, is creditedherein.As is apparent, this incident took place subsequent to thefiling of the second petition on November 4 and its with-drawal on November 8. It preceded the third petition filed onDecember 5 and occurred some 2 months prior to the electionheld on January 16, 1969.It is undisputed that officials of Respondent were immedi-ately advised of both incidents. There was no contact ofBoard authorities and there was no filing of a charge byRespondent until after the loss of the election. Stated other-wise,Respondent was on notice of both incidents for 2months or more before the election, and the record is silentas to any attempts by Respondent to respond to these state-ments by the union representatives or to communicate withmembers of the electorate on the topic.IIIANALYSIS AND CONCLUSIONSI have previously found that the October incident precededthe filing of the first petition on the morning of October 14.This objection then must be overruled under the authority oftheIdeal Electricprinciple.Furthermore, even if it followed the filing of the first peti-tion, I do not believe that the petitioner should be assessedwith responsibility under same in view of the fact that thewithdrawal emanated from the Regional Office. In essencethen, the withdrawal was bona fide for administrativereasonsof the Board, and the slate was wipedcleanfor the second andsubsequent petition.As for .the later incident, it took place approximately inmid-November after the withdrawal of the second petition onNovember 8 and prior to the filing of the third petition onDecember 5, 1968. Here as well, I see no evidence of bad faithon the part of the petitioner. It assigned an ostensibly validreason for its act. To believe otherwise would impel the highlyillogical conclusion, on this record, that it anticipated engag-ing inimproper conduct later in the month and wanted toclean the slateagain.This is not to say that such conduct isimpossible. It is to say that there is nothing in this record tosupport such a view.On balance then, I believe that even under theIdeal Elec-tricrule the filing date of the third petition is the crucial date.For the reasons stated, I do not accept Respondent's conten-tion that all should relate back to thefiling dateof the firstpetition.Furthermore, when note is taken of the dates involved, Iconclude that -the second incident was quite remote. It hap-pened in mid-November and the election was 2 full monthslater. In addition, Respondent was on immediate notice ofthis aswell as the prior incident with ample time and oppor-tunity to respond to the affected employee. To the contrary,it ignored the situation.'In view of all the foregoing considerations, I recommendthat the objections be overruled and that the Board reaffirmitsDecision and Order of March 6, 1970 in Case 20-CA-5671.'The Union unsuccessfully sought to adduce evidence that Walker was'I note that in a recent decision overruling objections to an election thea supervisor.The record discloses that Walker's salary was larger than thatdissent distinguished the case from one like the instant case where there hadof his coworkers; he attributed this to his seniority as the oldest employeebeen a lapse of time and ample opportunity to respond to the attackedin the warehouse and this was not challenged herein.conduct.Janler Plastic Mold Corp.,186 NLRB No. 80.